Citation Nr: 1308420	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  07-08 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire

			
THE ISSUE

Entitlement to service connection for a bilateral eye disability, other than the service-connected conjunctivitis and dry eyes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from October 1953 to October 1955 with additional inactive service in the Reserves thereafter.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  The Veteran had a videoconference hearing before the undersigned Veterans Law Judge in November 2008.  A transcript of the proceeding is of record.  

When the case was most recently before the Board in January 2012, it was remanded for further development. The case has since been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  


FINDING OF FACT

Aside from conjunctivitis and dry eyes, no acquired eye disorder was present in service, no such disorder is etiologically related to service, and no such disorder was caused or permanently worsened the Veteran's service-connected conjunctivitis and dry eyes.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral eye disability, other than service-connected conjunctivitis and dry eyes, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in August 2006, prior to the initial adjudication of the claim.

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are of record.  Private medical records identified by the Veteran have been obtained, to the extent possible.  In addition, the Veteran was provided appropriate VA examinations in 2009, 2010, and 2012 (with a January 2013 addendum).  In combination, the examination reports are adequate because they are based on a thorough examination, consideration of the Veteran's pertinent medical history, a complete review of the claims folder.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The claim has been remanded several times to ensure medical opinions were obtained, with detailed rationale, considering all possible theories of entitlement to service connection.  The Board concludes the examinations taken together do provide medical opinions addressing both direct and secondary theories of service connection with detailed rationale.  This is explained in more detail below.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claim.  

Legal Criteria

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Congenital or developmental defects, such as refractive errors, are not injuries or diseases for VA compensation purposes.  38 C.F.R. §§ 3.303(c).  

VA's General Counsel has held that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin, as long as the evidence as a whole establishes that the conditions in question were incurred or aggravated during service within the meaning of VA laws and regulations.  It has also expressly stated that the terms "disease" and "defects" must be interpreted as being mutually exclusive.  The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  See VAOPGCPREC 82-90 (July 18, 1990).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran has asserted various theories of entitlement with conflicting and at times contradicting versions of the facts.  

Initially, the Veteran sought entitlement to service connection for bilateral blindness indicating while in service he was sprayed in the face "several times" with jet fuel.  At those times, he did not seek treatment, but rather flushed his face and eyes with water.  He reported having blurred and burning vision for several hours, but eventually his vision would return.  He claims problems with burning eyes and blurred vision on and off ever since service.  

In other statements, the Veteran claims he sustained two in-service head injuries causing, among other things, bilateral partial blindness.  During his hearing before the Board in November 2008, the Veteran indicated that while playing football he was kicked in the head in the area of the right eyebrow.  At that time, he underwent surgery and had stitches placed.  He also indicated being hit in the head with the butt of a rifle during boot camp.  Although he indicated that he sought treatment on both occasions, neither of these incidents is documented in his service treatment records.  The Board further finds significant that at the time of the November 2008 Board hearing, the Veteran denied ever being splashed in the face with jet engine fuel during service.  Rather, he indicated he inhaled the toxic fumes, which he offered up in support of unrelated claims.    

Despite the Veteran's testimony that he started losing his vision in 1953 or 1954, his service treatment records are completely negative for evidence of an eye disorder and the Veteran's eyes and visual acuity were found to be normal on a VA examination in 1961.  Moreover, the Veteran filed a claim for service connection for several disabilities in 1961 but did not mention any problem with his eyes in that claim.  

Further complicating the matter, the Veteran's post-service medical records indicate he suffered a stroke in 2002, decades after service, which has affected his memory, cognitive functioning, and vision.  

The Board acknowledges that the Veteran is competent to state that his eyes were sprayed with jet fuel in service, that he sustained head injuries in service and that he developed impaired vision in service.  Never the less, due to the Veteran's unfortunate medical history, to include a stroke, his recollection of in-service events has varied throughout time and is often unsupported by objective evidence in the record.  Therefore, the Board has concluded that the Veteran's current recollections of what happened during service more than 50 years prior to the filing of this claim are not reliable.  The Board notes, however, the Veteran did submit a "buddy statement" from a fellow serviceman confirming the jet fuel incident.  Therefore, the Board is willing to accept the Veteran's earlier contention that his eyes were sprayed by jet fuel in service.  Never the less, the fact remains that the Veteran's eyes and visual acuity were found to be normal during service and on a VA examination in 1961 and that the Veteran did not include any eye disorder in his claim for VA compensation in 1961.  Therefore, the Board concludes that the preponderance of the evidence establishes that chronic impairment in visual acuity was not present in service or until years thereafter.

After service, VA and private treatment records reflect treatment of the Veteran for a variety of eye-related conditions.  As noted above, the Veteran suffered a stroke in 2002, which caused some vision problems, to include hemianopsia of the left eye.  Also around that time, he was diagnosed with type II diabetes mellitus, and currently has right eye diabetic retinopathy.  The Veteran is not service-connected for his stroke or diabetes and, in fact, has been denied service connection for a stroke, diabetes mellitus, type II, and epilepsy/seizures in March 2009 and January 2010 Board decisions.  

The Veteran was afforded various VA examinations throughout the period of the claim.  At a VA examination in July 2006, he noted exposure to toxic jet fuel in-service as his sole in-service eye injury.  The examiner noted the Veteran's contentions that he was sprayed in the face with jet fuel producing blurred vision and burning eyes for hours after the incident.  The examiner also noted the Veteran's diagnosis of diabetes mellitus, type II, since 2002 and his history of a stroke.  The examiner found no vision loss due to the jet fuel injury, but rather some damaged conjunctiva and dry eyes.  The Veteran was also diagnosed with retinopathy associated with diabetes, left eye homonymous hemianopsia secondary to the stroke, and congenital defects of hyperopia, astigmatism, and presbyopia.

Based mainly on this examination report, the Veteran was awarded service connection for conjunctivitis and dry eyes in an August 2006 rating decision.  The Veteran, however, continued a service connection claim indicating he had partial blindness due to his military service.

The Veteran was then afforded an additional VA examination in August 2009 where he reported multiple episodes of jet fuel into his eyes along with sand blown in his eyes in Colorado while in service.  Aside from the service-connected disabilities, the examiner diagnosed the Veteran with status post "PCIOL" or Posterior Chamber Intraocular Lens finding 20/20 best corrected vision bilaterally.  The examiner opined that his present conditions are not related to his service-connected condition because, although the Veteran is service-connected for conjunctivitis he does not actually have active conjunctivitis.  Rather, he has chronic blepharitis and meibomian gland dysfunction resulting in dry eyes.  

In light of the fact that the Veteran's "dry eyes" are already part of his service-connected disability and rating, the opinion was confusing and did not make clear whether the Veteran had any additional disorders from his military service.  As such, the Board previously remanded the claim for additional VA examination and opinion. 

The Veteran was afforded a VA examination in March 2010 where the examiner diagnosed the Veteran with four different eye-related disorders.  He was diagnosed with bilateral pseydophakia, which was opined to be "age-related" and not etiologically related to his active service.  Specifically, the examiner indicated the Veteran had age-related cataracts, which were removed and intraocular lenses were implanted in both eyes.  

The examiner also diagnosed the Veteran with diabetic retinopathy, due to non-service connected diabetes mellitus, type II, and a history of left hemianopsia, due to a non-service connected stroke.

Lastly, the March 2010 VA examiner diagnosed the Veteran with chronic blepharitis and meibomian gland dysfunction also not related to his service.  Rather, the examiner found these two conditions, which often go hand-in-hand, "most often caused by chronic staphylococcus infection."  The examiner further noted the condition is "extremely common...in the adult population."  It is noteworthy, however, that despite the examiner's opinion the Veteran is already service-connected for blepharitis (a.k.a. "dry eye syndrome").

The Veteran was also afforded a VA examination in April 2012 to specifically address whether any of his diagnosed eye disorders were caused or aggravated by his service-connected conjunctivitis and dry eyes.  Therein, the examiner noted the Veteran's in-service injuries, found the Veteran to be a poor historian, and noted the Veteran's post-service medical history of a stroke and diabetes.  The Veteran was diagnosed with type II diabetes mellitus with retinopathy, a history of left homonymous hemianopsia secondary to a past stroke, pseudophakia, dry eye syndrome (blepharitis), and presbyopia.  

The examiner opined it is, "less as likely as not that the above eye conditions were caused or aggravated by the Veteran's service connected conjunctivitis and dry eyes."  In a January 2013 addendum, the examiner further explained that there is no relationship between conjunctivitis and any of those conditions.  There is no clinical evidence to support that there is a relationship.

The Board finds the medical evidence in this case persuasive and complete.  The examiners reviewed the claims folders, examined the Veteran, and considered his contentions.  Even presuming the in-service injuries, no examiner found the Veteran had any eye condition other than conjunctivitis and dry eyes related to service.  Rather, the overwhelming medical evidence indicates his other eye conditions are age-related or related to non-service connected disorders, such as diabetes and his history of a stroke.

Accordingly, the Board concludes that service connection for eye disorders aside from conjunctivitis and dry eyes is not warranted.  In reaching this decision the Board has considered the benefit-of-the-doubt rule, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for a bilateral eye disability, other than service-connected conjunctivitis and dry eyes, is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


